Detailed Action
This action is in response to Applicant's communications filed 5 January 2021.
Claim(s) 1, 10, 12, 15-16, 19, and 20 was/were amended.  Claims 9, 11, and 13-14 were cancelled. No claims were withdrawn.  Claims 21-24 were added.  Therefore, claims 1-8, 10, 12, and 15-24 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-8, 10, 12, and 15-24 are considered allowable since when reading the claims in light of the specification, none of the references of record, either alone or in combination, fairly disclose the limitations of the claimed invention including at least:

From Independent claims 1, 19, and 20:
training a machine learning model with a training data set; 
computing a data distribution of the training data set; 
processing a stream of new data to determine a probability of the new data from a data distribution of the new data and the data distribution of the training data set that is computed; incrementing a counter when the probability of the new data is less than a first threshold; 

retraining the machine learning model at the time that is determined; 
calculating an optimization function that identifies relevance scores of features of the machine learning model with respect to a service of the machine learning model; and 
sending an instruction to a network element to increase at least one of: a rate of data collection or a rate of data sampling with respect to at least one of the features with a relevance score that exceeds a third threshold.

The closest prior art of record Lingenfelder et al. (US 2008/0195650) discloses a method of determining when to retrain a machine learning model by comparing the data distribution of the model’s training data to the data distribution of new incoming data.  Hobson et al. (US 6,067,535) discloses using machine learning to determine outliers and keeping track of the outliers with a counter until a performance evaluation is determined necessary.  Lin et al. (US 2012/0284213) discloses setting a time for retraining a machine learning model at the end of the day.  Guyon (US 2011/0184896) discloses relevance scores of features in the machine learning model with a threshold requirement.  Chawla et al. (SMOTE: Synthetic Minority Over-sampling Technique) discloses increasing a sampling rate of data with respect to undersampled features.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-8, 10, 12, and 15-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES C KUO/Examiner, Art Unit 2126    
                                                                                                                                                                                                    
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116